Citation Nr: 1109084	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-30 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for corneal scarring of the right eye from foreign body, removed, with photophobia.

2.  Entitlement to a compensable disability rating for sensorineural hearing loss of the right ear.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from April 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Decatur, Georgia, which, inter alia, continued a 10 percent disability rating for corneal scarring of the right eye from foreign body, removed, with photophobia and continued a noncompensable disability rating for sensorineural hearing loss of the right ear.  
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The duty to assist includes obtaining additional medical records or an examination when necessary to make an adequate determination.  Duenas v. Principi, 18 Vet. App. 512 (2005).  As an initial matter, an August 2009 VA medical record shows that the Veteran had an audiogram conducted at an outside hospital.  As this record is potentially relevant to the Veteran's claim for a compensable disability rating for his service-connected right ear hearing loss, the RO should attempt to obtain a copy of this examination report.  

With regard to the Veteran's service-connected corneal scarring of the right eye from foreign body, removed, with photophobia, the most recent eye examination in the claims file evaluating the Veteran's was provided in early 2007.  At that examination it was noted that visual field defects were not applicable, but it is unclear from this statement whether an eye disability such as the Veteran's would never cause a visual field defect, or whether no visual field defect was present at that time.  Additionally, there was no indication as to whether the Veteran's service connected eye disability required any rest requirements, or caused any pain and/or episodic incapacity.  Treatment records continue to show corrected visual acuity of 20/40 in his right eye as of 2009, but the fact remains that it is unclear from the treatment records whether any of the aforementioned criteria for a rating in excess of 10 percent have been shown.  As such, a new examination is necessary to assess the current nature and severity of his service-connected right eye disability.  

Additionally, the criteria for rating disabilities of the eye were recently revised, effective December 10, 2008, but these new criteria only apply to new claims filed on or after December 10, 2008.  See 73 Fed. Reg. 66,543, 66,544 (Nov. 10, 2008).  In this case, as the Veteran filed his claim for an increased rating in October 2006, the regulations that came into effect on December 10, 2008 are not relevant in rating the Veteran's claim.  

However, a July 2009 statement of the case (SOC) included only a portion of the relevant rating criteria-those in effect prior to December 10, 2008-with regard to rating disabilities of the eye.  For the most part, this SOC provided the content of the regulations that became effective on December 10, 2008, appropriate only for claims filed after that date, which is not the case here.  Therefore, the Veteran should be provided with a supplemental SOC which includes the rating criteria for Diagnostic Code 6009 that were in effect prior to December 10, 2008.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify all sources of treatment or evaluation he has received for his right ear hearing loss and his right eye disability and to provide any releases necessary for the VA to secure private medical records of such treatment or evaluation.  In particular, the RO/AMC should attempt to obtain the private audiogram referred to in his August 2009 VA Otolaryngology Consult.  The RO/AMC should then obtain and associate with the claims file any treatment records identified by the Veteran, to include all VA treatment records dated since August 2009.

2.  Pursue any development which logically flows from the obtained records.

3.  Then, schedule the Veteran for an eye examination, to determine the current nature and severity of his service-connected corneal scarring of the right eye from foreign body, removed, with photophobia.  All indicated tests or studies deemed necessary for an accurate assessment should be done.  The claims file, this remand and any additional treatment records should be made available to the examiner for review.  A complete rationale should be provided for any opinion expressed.
 
The examiner should specifically:

a) provide the current visual acuity in the Veteran's eyes, both corrected and actual;

b) determine the visual field loss, if any, caused by the Veteran's service connected right eye disability and in doing so, explain what the VA examiner meant in 2007 when he indicated that visual field defects were not applicable in the Veteran's case;

c) indicate whether the Veteran's right eye disability causes either pain or episodic incapacity, or whether it has any associated rest-requirements.  

4.  Then readjudicate the appeal.  If the claims remain denied, provide the Veteran and his representative with a supplemental statement of the case which provides the criteria for rating eye disabilities that was in effect prior to December 2008 and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


